Hooker, J.
The trial court directed a verdict for the defendant in this cause, upon the ground that the damages claimed were speculative, and therefore not recoverable. The parties made a written contract, by which the plaintiff promised to erect a mill upon the defendant’s land, and manufacture the timber thereon into lumber and shingles, of good merchantable quality; defendant undertaking to provide the logs and bolts at the mill, and to pay certain prices, fixed by the contract, for the plaintiff’s services.
Counsel for the defendant insist that the case should be ruled by the case of Talcott v. Crippen, 52 Mich. 633. But that case should be read in the light of Leonard v. Beaudry, 68 Mich. 312, and Fell v. Newberry, 106 Mich. 542, cases much like the present one. Both of these cases hold that, where a plaintiff has a contract with the de"fendant for manufacturing goods for him at a fixed price, the loss of profits is ascertainable by deducting the reasonable cost of manufacture. Such a case is unlike one where the plaintiff must, stock his mill, and sell the product in the market. If there is uncertainty in this case beyond that in the case of Fell- v. Neioberry, it is in the alleged inability of the mill to cut a sufficient quantity to earn a profit, considering the uncertainty of the cost of labor and repairs and delay arising from breakage. It is said that it was incapable of performing good work, that it frequently broke down, did not do good work, and, in short, ran at a loss while it ran. But these things were disputed, and whether the plaintiff would, or would not, have been able to make a profit from his contract, was a question for the jury to determine, as in Fell v. New-berry. We think that the evidence upon this subject is *8not so conclusive as to justify the court in taking the case from the jury.
The judgment is therefore reversed, and a new trial ordered.
Long, C. J., Montgomery and Moore, JJ., concurred with Hooker, J.